Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 1 of 27 PageID #: 3410




   IN RE:

   OCWEN FINANCIAL CORPORATION                                 Administrative Proceeding
   and OCWEN LOAN SERVICING, LLC,                              No.

         Respondents.
   ________________________________________/

              SETTLEMENT AGREEMENT AND CONSENT ORDER
      OCWEN FINANCIAL CORPORATION AND OCWEN LOAN SERVICING, LLC

          WHEREAS, Ocwen Financial Corporation is a publicly traded Florida corporation

   headquartered in Atlanta, Georgia and Ocwen Loan Servicing, LLC is a limited liability

   company and wholly owned subsidiary servicing company of Ocwen Financial Corporation

   located in Palm Beach, Florida (collectively, “Ocwen”).

          WHEREAS, on or about September 1, 2011, Ocwen acquired Litton Loan Servicing, LP

   (“Litton”), a servicer of residential mortgages and a Delaware limited partnership.

          WHEREAS, on or about December 27, 2012, Ocwen acquired Homeward Residential

   Holdings, Inc., including its subsidiary Homeward Residential, Inc. (together, “Homeward”),

   which previously operated under the name American Home Mortgage Servicing, Inc., a servicer

   of residential mortgages and a Delaware corporation.

          WHEREAS, the Alabama State Banking Department, Alaska Division of Banking and

   Securities, Arizona Department of Financial Institutions, Arkansas Securities Department,

   California Department of Business Oversight, Connecticut Department of Banking, Delaware

   Office of the State Bank Commissioner, District of Columbia Department of Insurance,

   Securities and Banking, Florida Office of Financial Regulation, Georgia Department of

   Banking and Finance, Idaho Department of Finance, Illinois Department of Financial and

   Professional Regulation, Indiana Department of Financial Institutions, Iowa Division of

                                                   1


                                                                                   Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 2 of 27 PageID #: 3411




   Banking, Kansas Office of the State Bank Commissioner, Kentucky Department of Financial

   Institutions, Louisiana Office of Financial Institutions, Maryland Office of Financial

   Regulation, Massachusetts Division of Banks, Michigan Office of Financial and Insurance

   Regulation, Minnesota Department of Commerce, Mississippi Department of Banking and

   Consumer Finance, Missouri Division of Finance, Montana Division of Banking and Financial

   Institutions, Nebraska Department of Banking and Finance, Nevada Department of Business

   and Industry, New Hampshire State Banking Department, New Jersey Department of Banking

   and Insurance, New Mexico Financial Institutions Division, North Carolina Office of the

   Commissioner of Banks, North Dakota Department of Financial Institutions, Ohio Division of

   Financial Institutions, Oregon Division of Finance and Corporate Securities, Rhode Island

   Department of Business Regulation, South Carolina Department of Consumer Affairs, South

   Dakota Division of Banking, Tennessee Department of Financial Institutions, Texas

   Department of Savings and Mortgage Lending, Utah Department of Financial Institutions,

   Vermont Department of Financial Institutions, Virginia Bureau of Financial Institutions,

   Washington Department of Financial Institutions, West Virginia Division of Financial

   Institutions, Wisconsin Department of Financial Institutions, Wyoming Division of Banking,

   (hereinafter referred to as the “State Mortgage Regulators”) are members of the Conference of

   State Bank Supervisors (“CSBS”) and/or American Association of Residential Mortgage

   Regulators (“AARMR”) and have agreed to address enforcement concerns with Ocwen in a

   coordinated manner, working through its Multi-State Mortgage Committee.

          WHEREAS, the Alabama, Alaska, Arizona, Arkansas, California, Connecticut,

   Delaware, District of Columbia, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas,

   Kentucky, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,



                                                 2


                                                                              Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 3 of 27 PageID #: 3412




   Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, North

   Dakota, Ohio, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah,

   Vermont, Virginia, Washington, West            Virginia, Wisconsin, Wyoming       (collectively,

   “Participating States”) have agreed, through their respective regulatory agencies to negotiate

   and enter into this Settlement Agreement and Consent Order (hereinafter referred to as the

   “Agreement”). For the purpose of this agreement, the law of the Participating States means the

   laws within the jurisdiction of the Participating States.

          WHEREAS, the State Mortgage Regulators and Ocwen (“the Parties”) enter into this

   Agreement with the understanding that the Consumer Financial Protection Bureau and

   Participating States Attorneys General, as plaintiffs, have entered a Consent Judgment against

   Ocwen in the United States District Court for the District of Columbia (the “Consent Judgment”)

   with terms and conditions that are further outlined herein.

          WHEREAS, Ocwen is licensed as a mortgage lender or servicer under the law of the

   Participating States.

          WHEREAS, Litton and Homeward were licensed as mortgage lenders or servicers under

   the law of the Participating States prior to acquisition by Ocwen.

          WHEREAS, on or about December 1, 2010, the State Mortgage Regulators

   commenced a Multi-State Examination (the “Multi-State Examination”) of Ocwen covering

   the period of December 1, 2010 to October 24, 2011, in order to determine Ocwen’s

   compliance with applicable Federal and State laws and regulations, financial condition, and

   control and supervision of the licensed servicing operation. The Multi-State Examination of

   Ocwen was conducted pursuant to their respective statutory authorities, and in accordance with

   the protocols established by the CSBS/AARMR Nationwide Cooperative Protocol for



                                                    3


                                                                                Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 4 of 27 PageID #: 3413




   Mortgage Supervision and the Nationwide Cooperative Agreement for Mortgage Supervision

   dated January 15, 2008.

          WHEREAS, on or about November 29, 2010, the State Mortgage Regulators

   commenced an examination of Litton covering the period of January 1, 2009 to October 31,

   2010, in order to determine Litton’s compliance with applicable Federal and State laws and

   regulations, financial condition, and control and supervision of the licensed servicing

   operation. The Multi-State Examination of Litton was conducted pursuant to their respective

   statutory authorities, and in accordance with the protocols established by the CSBS/AARMR

   Nationwide Cooperative Protocol for Mortgage Supervision and the Nationwide Cooperative

   Agreement for Mortgage Supervision dated January 15, 2008. In addition, the Florida Office of

   Financial Regulation conducted an independent concurrent examination of Litton covering the

   period of January 1, 2008 to December 31, 2010.

          WHEREAS, on or about October 29, 2010, the State Mortgage Regulators commenced

   a multi-state examination of Homeward covering the period of January 1, 2009 to November 5,

   2010 in order to determine Homeward’s compliance with applicable Federal and State laws

   and regulations, financial condition, and control and supervision of the licensed servicing

   operation.   The Multi-State Examination of Homeward was conducted pursuant to their

   respective statutory authorities, and in accordance with the protocols established by the

   CSBS/AARMR Nationwide Cooperative Protocol for Mortgage Supervision and the

   Nationwide Cooperative Agreement for Mortgage Supervision dated January 15, 2008. In

   addition, the Florida Office of Financial Regulation conducted an independent concurrent

   examination of Homeward covering the period of January 1, 2008 to December 31, 2010.

          WHEREAS, reports of examination were issued pursuant to the Multi-State



                                                 4


                                                                              Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 5 of 27 PageID #: 3414




   Examinations of Ocwen, Litton, and Homeward and the independent concurrent examinations

   of Litton and Homeward by the Florida Office of Financial Regulation (collectively, the

   “Reports of Examination”). Ocwen, Litton, and Homeward subsequently responded to the

   Reports of Examination as required by the State Mortgage Regulators.

          WHEREAS, Ocwen acknowledges that it has full knowledge of its rights to notice and

   hearing pursuant to the law of the Participating States.

          WHEREAS, Ocwen enters into this Agreement solely for the purpose of resolving

   disputes with the State Mortgage Regulators concerning their findings as communicated in the

   Reports of Examination in their entirety and without admitting any allegations or implications

   of fact, and without admitting any violations of applicable laws, regulations, or rules governing

   the conduct and operation of its mortgage servicing business. Ocwen acknowledges that the

   State Mortgage Regulators have and maintain jurisdiction over the underlying dispute and

   subsequent authority to fully resolve the matter.

          WHEREAS, the intention of the State Mortgage Regulators in effecting this settlement

   is to remediate harms resulting from the alleged unlawful conduct of Ocwen, Litton, and

   Homeward identified in the Reports of Examination and related inquiries and investigations

   undertaken by the State Mortgage Regulators in the course of supervision.



                                    EXAMINATION FINDINGS

          WHEREAS, “Examination Findings” means Reports of Examination and related

   inquiries and investigations by the State Mortgage Regulators that identified practices that may

   otherwise violate the laws and regulations of the Participating States and related Federal law,




                                                    5


                                                                                   Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 6 of 27 PageID #: 3415




   including but not limited to the allegations and Releases that are the basis of the Consent

   Judgment and specifically including:

          a. Lack of controls related to document execution, including evidence of robo-signing,

              unauthorized execution, assignment backdating, improper certification and

              notarization, chain of title irregularities, and other related practices affecting the

              integrity of documents relied upon in the foreclosure process;

          b. Deficiencies in loss mitigation and loan modification processes, including but not

              limited to:

               1.    Failure to effectively communicate with borrowers regarding loss mitigation

                     and other foreclosure avoidance alternatives;

               2.    Failure to account for documents submitted in tandem with application for loss

                     mitigation assistance;

               3.    Lack of reasonable expedience in approving or denying loss mitigation

                     applications;

               4.    Providing false or misleading reasons for denial of loan modifications; and

               5.    Failure to honor the terms loan modifications for transferred accounts and

                     continued efforts to collect payments under the original note terms.

          c. Lack of controls related to general borrower account management, including but not

              limited to:

               1.    Misapplication of borrower payments;

               2.    Inaccurate escrow accounting and statements; and

               3.    Assessment of unauthorized fees and charges.

          d. Inadequate staffing and lack of internal controls related to customer service;



                                                     6


                                                                                       Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 7 of 27 PageID #: 3416




         e. Deficiencies in control and oversight of third-party providers, including but not

            limited to, local foreclosure counsel;

         f. Deficiencies in document maintenance processes, including but not limited to, failure

            to produce documents requested in tandem with examinations; and

         g. Deficiencies in management control and supervision necessary to ensure compliance

            with applicable laws and regulations.




                                 AGREEMENT OBLIGATIONS

      1. Consent Judgment. This Agreement incorporates the Consent Judgment as entered in the

         United States District Court for the District of Columbia in the matter brought against

         Ocwen by the Consumer Financial Protection Bureau and Participating State Attorneys

         General, as plaintiffs. The Consent Judgment, including all of its exhibits, are fully

         integrated into this Agreement and appended hereto, and the Consent Judgment, along

         with its exhibits, set forth the terms and conditions applicable to Ocwen and the State

         Mortgage Regulators, apart from and supplemented by the terms and conditions in this

         Agreement. To the extent that the terms and conditions contained in this Agreement

         conflict with any provisions of the Consent Judgment or its exhibits, the terms and

         conditions of this Agreement shall control.

      2. Servicing Standards, Cash Payments, and Other Consumer Relief. Ocwen shall comply

         with the following servicing standards, payment obligations, and other consumer relief:

            a. Servicing Standards. Ocwen shall comply with the Servicing Standards set forth

                in Exhibit A of the Consent Judgment.



                                                     7


                                                                                 Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 8 of 27 PageID #: 3417




            b. Payments to Foreclosed Borrowers. Ocwen shall pay or cause to be paid the sum

                of $127.3 million (the “Borrower Payment Amount”) pursuant to the terms of the

                Consent Judgment and Exhibit B into an interest bearing escrow account to

                provide cash payments to borrowers whose homes were sold in a foreclosure sale

                between and including January 1, 2009 and December 31, 2012 and who

                otherwise meet criteria set forth by the Monitoring Committee as set forth in the

                Consent Judgment, and to pay the reasonable costs and expenses of the

                Administrator, including taxes and fees for tax counsel, if any. This payment

                obligation shall be satisfied through payment under the Consent Judgment.

            c. Other Consumer Relief. Ocwen shall provide $2 billion of relief pursuant to the

                Consent Judgment and Exhibit C to consumers who meet the eligibility criteria in

                the forms and amounts described under the Consent Judgment to remediate harm

                to consumers caused by the alleged unlawful conduct of Ocwen, Litton, and

                Homeward.



                              MONITORING AND ENFORCEMENT

      3. No Restriction on Existing Examination and Investigative Authority. This Agreement

         shall in no way preclude the State Mortgage Regulators from exercising their

         examination or investigative authority authorized under the law of the Participating

         States; however, retention of examination and investigative authority shall not be

         construed as affecting the scope of the release in Paragraph 8 of this Agreement.

         Retention of examination and investigative authority shall not be construed as affecting

         or limiting the terms or conditions set forth in Paragraph 5 of this Agreement for bringing



                                                  8


                                                                                 Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 9 of 27 PageID #: 3418




         an enforcement action for a violation of this Agreement or the Consent Judgment.

      4. Sharing of Information and Cooperation.          The State Mortgage Regulators may

         collectively or individually request and receive any information or documents in the

         possession of the Administration and Monitoring Committee (the “Monitoring

         Committee”) established under the Consent Judgment subject to the procedural

         safeguards for documents designated as “CONFIDENTIAL” as set forth in Paragraph F

         of Exhibit D. This Agreement shall not limit Ocwen's obligations, as a licensee of the

         State Mortgage Regulators, to cooperate with any examination or investigation, including

         but not limited to, any obligation to timely provide requested information or documents

         to the State Mortgage Regulators upon request.

      5. Reserved Enforcement Authority. Any failure to comply with the terms and conditions of

         this Agreement shall be treated as a violation of an Order of the State Mortgage

         Regulators and may be enforced as such pursuant to the laws of the Participating States

         subject to the terms and conditions set forth in this paragraph. The State Mortgage

         Regulators, collectively or individually, may take any administrative enforcement action

         authorized under the law of the Participating States. In the course of any such action, the

         State Mortgage Regulators may admit into evidence Monitor Report(s) and Quarterly

         Report(s). Such admissibility shall not prejudice Ocwen’s right and ability to challenge

         the findings and/or the statements in the Monitor Report as flawed, lacking in probative

         value or otherwise. The Monitor Report with respect to a particular Potential Violation

         shall not be admissible or used for any purpose if Ocwen cures the Potential Violation

         pursuant to Section E of Exhibit D of the Consent Judgment.            In addition, unless

         immediate action is necessary in order to prevent irreparable and immediate harm, prior



                                                  9


                                                                                 Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 10 of 27 PageID #:
                                    3419



       to commencing any action the State Mortgage Regulators shall provide notice to the

       Monitoring Committee of its intent to bring an action as set forth in paragraph I(2) of

       Exhibit D of the Consent Judgment. As set forth in Exhibit D, upon notice, the members

       of the Monitoring Committee shall have no more than 21 days to determine whether to

       bring an enforcement action. If the members of the Monitoring Committee decline to

       bring an enforcement action, the State Mortgage Regulator must wait 21 additional days

       after such a determination by the members of the Monitoring Committee before

       commencing an enforcement action. Subject to the notification requirements set forth

       above, the State Mortgage Regulators, as licensing authority for Ocwen, may pursue

       violations of this Agreement independently of the Consumer Financial Protection Bureau

       and Participating State Attorneys General, plaintiffs to the Consent Judgment. In the

       event of an action to enforce the obligations of Ocwen and to seek remedies for an

       uncured Potential Violation for which Ocwen's time to cure has expired, the State

       Mortgage Regulators sole relief available in such an action will be the forms of relief set

       forth in Paragraph I(3) of Exhibit D to the Consent Judgment. The State Mortgage

       Regulators shall not initiate an enforcement action if barred by the release in Paragraph 8

       of this Agreement. In the event a Potential Violation, as defined in Exhibit D to the

       Consent Judgment, is cured as provided in Paragraph E of Exhibit D, then no State

       Mortgage Regulator shall have any remedy under this Agreement or the Consent

       Judgment (other than the remedies in Paragraph E(5) of Exhibit D) with respect to such

       Potential Violation.



                                  GENERAL PROVISIONS



                                               10


                                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 11 of 27 PageID #:
                                    3420



    6. Consent. Ocwen hereby knowingly, willingly, voluntarily, and irrevocably consents to

       the execution of this Agreement pursuant to the authority of the State Mortgage

       Regulators and agrees that it understands all of the terms and conditions contained herein.

       By voluntarily entering into this Agreement, Ocwen waives any right to administrative

       hearing, administrative review of a hearing, or appeal concerning the terms, conditions,

       and related obligations set forth in this Agreement.

    7. Effectiveness. This Agreement shall become effective upon entry of the Consent

       Judgment and execution of by all of the named State Mortgage Regulators (the “Effective

       Date”).

    8. Release. Upon payment of the Borrower Payment Amount, the State Mortgage

       Regulators shall individually and collectively release and forever discharge Ocwen,

       Litton, and Homeward from any administrative enforcement actions pertaining to or

       relating to the practices identified herein as Examination Findings that occurred between

       January 1, 2009 and December 31, 2012 (the “Release Period”). This release shall not

       otherwise preclude or impair the State Mortgage Regulators from taking enforcement

       action for any other violations of law not released herein, even if such other violations

       fall within the Release Period

    9. Related Parties. The Release set forth under Paragraph 8 shall extend to all parties liable

       for the Examination Findings of Ocwen, Litton, and Homeward, which are the basis of

       this Agreement, which parties are otherwise subject to the jurisdiction of the State

       Mortgage Regulators, exclusively in their capacity as mortgage licensing authorities, for

       any violation under the laws or regulations of the Participating States and related Federal

       law arising from Examination Findings.



                                                11


                                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 12 of 27 PageID #:
                                    3421



    10. Fees Assessed to Consumers Not Subject to Release. Any fee assessed to a consumer by

        Ocwen, Litton, or Homeward, which is later determined to have been specifically

        prohibited by the laws of the Participating States remains unauthorized and is not

        otherwise affected by the terms of the Release as set forth under Paragraph 8. As such,

        claims against Ocwen for reimbursement to mortgage borrowers are not released by this

        Agreement. Nothing in this Agreement, however, shall require the reimbursement of

        fees duplicative of any prior voluntary or involuntary payment to the affected borrower,

        whether directly or indirectly, from any governmental program or other source.

    11. Standing and Choice of Law. Each State Mortgage Regulator has standing to enforce

        this Agreement in the judicial or administrative process otherwise authorized under the

        Laws of the Participating State. Upon entry, this Agreement shall be deemed a final

        order of the State Mortgage Regulators unless adoption of a subsequent order is

        necessary under the laws of the Participating States. In the event of any disagreement

        between any State Mortgage Regulator and Ocwen regarding the enforceability or

        interpretation of this agreement and compliance therewith, the courts or administrative

        agency authorized under the laws of the Participating State shall have exclusive

        jurisdiction over the dispute, and the laws of the Participating State shall govern the

        interpretation, construction, and enforceability of this Agreement.

    12. Adoption of Subsequent Orders to Incorporate Terms. Ocwen consents to the issuance by

       each State Mortgage Regulator, if deemed necessary under the law of the Participating

       States by the State Mortgage Regulator, of a separate administrative order to adopt and

       incorporate the terms and conditions of this Agreement. Ocwen hereby waives review

       and approval of any such subsequent orders prior to entry provided the subsequent order



                                               12


                                                                              Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 13 of 27 PageID #:
                                    3422



         does not amend, alter, or otherwise change the terms of the Agreement. In the event a

         subsequent order amends, alters, or otherwise changes the terms of the Agreement, the

         terms of the Agreement as set forth herein will control.

     13. Attorney’s Fees. Ocwen waives and shall not assert any claim for fees, costs or expenses

         against the State Mortgage Regulators, or any of their agents or employees, related in any

         way to this enforcement matter or the Consent Judgment or Settlement Agreement and

         Consent Order, whether arising under common law or under the terms of any statute; for

         these purposes, the Parties agree that neither Ocwen nor the State Mortgage Regulators

         are the prevailing party in this action because the Parties have reached a good faith

         settlement.

         WHEREFORE, in consideration of the foregoing, including the recital paragraphs, the

 State Mortgage Regulators and Ocwen intending to be legally bound do hereby execute this

 Agreement.

 (The rest of this space is left intentionally blank).




                                                    13


                                                                                Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 14 of 27 PageID #:
                                    3423



 BY:     OCWEN FINANCIAL CORPORATION

 By:     ____________________________________
         Signature                                          Date
 Its:
         Title

         Print Name


 State of Florida

 County of ______________

         Before me, the undersigned notary public, personally appeared

 ________________________ as ______________________ of Ocwen Financial Corporation,

 who upon being duly sworn, states that (s)he has read and understands the foregoing Stipulation

 and voluntarily signed same. Sworn to and subscribed before me this ___ day of _________,

 2013.

                                             _____________________________________
                                             Notary Public

 Personally Known ____OR Produced Identification ____.

 Type of Identification Produced _____________________________.




                                                14


                                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 15 of 27 PageID #:
                                    3424




 BY:     OCWEN LOAN SERVICING, LLC

 By:     ____________________________________
         Signature                                          Date
 Its:
         Title

         Print Name


 State of Florida

 County of ______________

         Before me, the undersigned notary public, personally appeared

 ________________________ as ______________________ of Ocwen Loan Servicing, LLC,

 who upon being duly sworn, states that (s)he has read and understands the foregoing Stipulation

 and voluntarily signed same. Sworn to and subscribed before me this ___ day of _________,

 2013.

                                             _____________________________________
                                             Notary Public

 Personally Known ____OR Produced Identification ____.

 Type of Identification Produced _____________________________.




                                                15


                                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 16 of 27 PageID #:
                                    3425



 BY:

 ___________________________________        __________________________




                                       16


                                                                 Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 17 of 27 PageID #:
                                    3426



 Ocwen Settlement State Mortgage Regulator Signatures




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 18 of 27 PageID #:
                                    3427




 Howard F. Pitkin
 Banking Commissioner
 Department of Banking
 State of Connecticut




 Interim Commissioner
 Distric of Columbia Department of Insurance
 Securities and Banking




 Drew Breakspear
 Commissioner
 Florida Office of Financial Regulation




 Commissioner
 Department of Banking and Finance
 State of Georgia




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 19 of 27 PageID #:
                                    3428




 Gavin M. Gee
 Director
 Idaho Department of Finance




 Manuel Flores
 Acting Secretary
 Illinois Department of Financial and
 Professional Regulation




 David Mills
 Commissioner
 Indiana Department of Financial Institutions




 James M. Schipper, Superintendent
 Iowa Division of Banking




 Judi M. Stork
 Acting Bank Commissioner
 Office of the State Bank Commissioner
 State of Kansas




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 20 of 27 PageID #:
                                    3429




 Commissioner
 Kentucky Department of Financial Institutions




 John Ducrest
 Commissioner
 Louisiana Office of Financial Institutions




 Commissioner
 Massachusetts Division of Banks




 Annette E. Flood
 Director
 Michigan Department of Insurance and Financial Services




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 21 of 27 PageID #:
                                    3430




 Mike Rothman
 Commerce Commissioner
 Minnesota Department of Commerce




 Jerry Wilson
 Commissioner
 Mississippi Department of Banking and Consumer Finance




 _______________________________
 Richard J. Weaver
 Commissioner of Finance
 Missouri Division of Finance




 Melanie G. Hall
 Commissioner
 Division of Banking and Financial Institutions
 State of Montana




 John Munn
 Director
 Department of Banking and Finance
 State of Nebraska




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 22 of 27 PageID #:
                                    3431




 JAMES WESTRIN
 COMMISSIONER
 State of Nevada, Department of
 Business and Industry, Division of
 Mortgage Lending




 Glen Perlow
 New Hampshire Bank Commissioner
 New Hampshire Banking Department




 By:
 KENNETH E. KOBYLOWSKI, Commissioner
 New Jersey Department of Banking & Insurance




 Cynthia Richards
 Commissioner
 New Mexico Financial Institutions Division




 Commissioner
 North Carolina
 Office of Commissioner of Banks




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 23 of 27 PageID #:
                                    3432




 Robert J. Entringer
 Commissioner
 North Dakota Department of Financial Institutions




 Commissioner
 Division of Financial Institutions
 State of Ohio




 Administrator
 David Tatman
 Oregon Division of Finance and Corporate Securities




 Paul McGreevy
 Director
 Rhode Island Department of Business Regulation
 Division of Banking




 Carri Gruber Lybarker
 Administrator
 South Carolina Department of Consumer Affairs




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 24 of 27 PageID #:
                                    3433




 Greg Gonzales
 Commissioner
 Tennessee Department of Financial Institutions




 Douglas B. Foster
 Commissioner
 Texas Department of Savings and Mortgage Lending




 G. Edward Leary
 Commissioner
 State of Utah, Department of Financial Institutions




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 25 of 27 PageID #:
                                    3434




 E. J. Face, Jr.
 Commissioner of Financial Institutions
 Bureau of Financial Institutions
 State Corporation Commission of Virginia




 Scott Jarvis, Director
 Washington State Department of Financial Institutions




 Peter Bildsten
 Secretary
 Wisconsin Department of Financial Institutions




 Albert L. Forkner
 State Banking Commissioner
 Wyoming Division of Banking




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 26 of 27 PageID #:
                                    3435




                                                               Exhibit C
Case 2:19-cv-00085-JMS-DLP Document 124-3 Filed 02/12/20 Page 27 of 27 PageID #:
                                    3436




                                                               Exhibit C
